Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed laundry treatment device comprising: a cabinet; a drum accommodated in the cabinet; a tub configured to accommodate the drum; and a dynamic absorber provided to absorb oscillation of the cabinet, wherein the dynamic absorber comprises: a support plate coupled to the cabinet; and a moving mass placed movably on the support plate to absorb oscillation transferred to the cabinet, and a partition wall configured to partition a top surface of the support plate, on which the moving mass is placed, into a first accommodation part and a second accommodation part protrudes from the top surface of the support plate.
The prior art teaches dynamic absorbers in a laundry treatment device as moving masses, but does not appear to teach the support plate to be coupled to the cabinet and have a partition wall with a first and second accommodation part protruding from the top surface of the support plate, and a moving mass movably placed on the support plate. JP2010-194024 for example, teaches an absorber with a mass 43 moving inside cylinder 42, which could be considered a support plate coupled to the cabinet. However, the partition as claimed is neither taught nor made obvious. The prior art generally appears to favor coupling the absorber to the tub instead of the cabinet, and using a mass without a partition associated with the support plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711